Per Curiam,
It was clearly irregular for the receiver of defendant company and several of its general creditors to join in a single appeal from the decree disposing of the fund raised by the sheriff’s sale. Separate and independent claimants upon a fund cannot prosecute a joint appeal from the decree distributing the same: Adamson’s Appeal, 110 Pa. 459; White’s Appeal, 15 W. N. C. 314. In view of that mistake, the joint appellants, at the instance of the appellee, were ruled to elect which of them should prosecute the appeal, etc.; and thereupon their counsel elected to stand upon the appeal of Leon G. Ball, receiver, etc., and suffer a non pros as to all the other joint appellants; and that was accordingly done.
The entire fund in court for distribution, $1,123.74, without any deduction for costs or expenses, is claimed by the receiver, as representative of the general creditors of the defendant company ; and that is a sufficient answer to the appellee’s suggestion of want of jurisdiction in this court.
It is also contended that the receiver has no standing as an appellant, because he is not, in the proper sense of the term, a party aggrieved — has no interest in the fund, etc., and because he neither appeared before the auditor not excepted to any of his rulings. If the entire record were before ns, it is not clear that there would not be force in these positions; but, waiving any discussion of either, and assuming, for the purposes of this case, that in the circumstances he has a right to be heard on the questions involved, we are satisfied from an examination of the record that there is no merit in his appeal. There appears to be no substantial error in the conclusions reached by the learned judge of the 6th judicial district who presided at the final hearing. On his opinion, the decree is affirmed and appeal dismissed at appellants’ costs.